DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitations "the service-chain specifying rules”, “the service chains” and “the rules", which are not found base claim 1 from which claim 8 depends.  There is insufficient antecedent basis for this limitations in the claim. Examiner notes that it appears that claim 8 should depend from claim 7. For the purpose of prosecution, claim 8 will be treated in this manner.
Claim 12 recites the limitation "the hash value".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that it appears that claim 12 should depend from claim 11. For the purpose of prosecution, claim 12 will be treated in this manner.
Claim 17 recites the limitations "the non-transitory machine readable medium" and “the program”.  There is insufficient antecedent basis for these limitations in the claim. Examiner notes that it appears that claim 17 should depend from claim 16. For the purpose of prosecution, claim 17 will be treated in this manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2018/0027101).
Regarding claims 1 and 16, Kumar et al. disclose a method of performing services on data messages, the method comprising; and a non-transitory machine readable medium storing a program for execution by a set of processing units of a first host computer that executes a plurality of service machines for performing services on data messages, the non-transitory machine readable medium comprising (See paragraphs 0098-0102):
At a first host that executes a plurality of machines for performing services (Figures 1 and 2 and paragraph 0018, services nodes 18 [hosts] may provide various network services to packets entering or leaving network 12):
Receiving a first data message (Figure 8 and paragraph 0059, incoming traffic at VEM of service node);
Based on a set of attributes of the first data message, performing a first service classification operation to identify a first set of services to perform on the data message 
Based on an identifier for the first set of services (Figure 8 and paragraph 0060, step 110 or 112, service index), determining that a set of service machines executing on a second host has to perform the first set of services on the first data message (Figure 8 and paragraph 0059, step 96 consult service forwarding table to determine next service node for tuple <path-identifier, service index>; Figure 8 and paragraph 0059, step 98 “is next service node local to VEM?”, ‘NO’ branch causes steps 104 and 106 to identify a next service node [second host]);
Forwarding the first data message to the second host (Figure 8 and paragraph 0059, step 106 forward packet/frame to next service node).
Regarding claims 2 and 17, Kumar et al. disclose at the first host: receiving a second data message (Figure 8 and paragraph 0059, incoming traffic at VEM of service node); based on a set of attributes of the second data message, performing a second service classification operation to identify a second set of services to perform on the second data message (Figure 8 and paragraph 0060, step 110 classify traffic and determine service path – service path-identifier and service index, or step 112 lookup flow and determine service path-identifier and service index); based on an identifier for the second set of services (Figure 8 and paragraph 0060, step 110 or 112, service index), determining that a set of service machines executing on the first host has to perform the second set of services on the second data message (Figure 8 and paragraph 0059, step 96 consult service forwarding table to determine next service node for tuple <path-identifier, service index>; Figure 8 and paragraph 0059, step 98 “is next service node local to VEM?”, ‘YES’ branch causes steps 100-106 to identify the service node that is local to the VEM); sequentially forwarding the second data message to each service machine in the set of service machines on the first host that has to perform the service in the second set of services on the second data message (Figure 8 and paragraph 0059, packet/frame forwarded to next service node which is the local service node; Paragraphs 0017 and 0020, all services in the service chain provided sequentially to the packet).
Regarding claims 3 and 18, Kumar et al. disclose wherein forwarding the first data message comprises using MAC redirect to forward the first data message to the second host (Paragraph 0018, 0029, 0036, 0045, 0048, 0049 and 0065, traffic forwarded to SNs using redirection and MAC addressing).
Regarding claims 4 and 19, Kumar et al. disclose wherein sequentially forwarding the second data message comprises using MAC redirect to forward the second data message to the different service machines on the first host (Paragraph 0018, 0029, 0036, 0045, 0048, 0049 and 0065, traffic forwarded to SNs using redirection and MAC addressing; Paragraphs 0017 and 0020, all services in the service chain provided sequentially to the packet).
Regarding claims 5 and 20, Kumar et al. disclose wherein a front end forwarding element forwards the first and second messages to the first host (Figures 9 and 10, paragraphs 0065 and 0074, incoming packet arrives at P4 on VEM1d 22(4) [front end element] which sits at the edge of the communication system. VEM 22(4) forwards the incoming traffic).
Regarding claim 6, Kumar et al. disclose wherein the front end forwarding element forwarding other data messages to the second host (Figures 9 and 10, paragraphs 0065 and 0074, incoming packet arrives at P4 on VEM1d 22(4) [front end element] which sits at the edge of the communication system. VEM 22(4) forwards the incoming traffic) and the second host (i) performs service classification to identify other sets of services to perform on other data messages (Figure 8 and paragraph 0060, step 110 classify traffic and determine service path – service path-identifier and service index, or step 112 lookup flow and determine service path-and (ii) based on identifiers for the other identified sets of sets of services, either has its service machines perform the identified sets of services or forwards the data messages to the first host to have its service machines perform the identified sets of services (Figure 8 and paragraph 0059, step 96 consult service forwarding table to determine next service node for tuple <path-identifier, service index>; Figure 8 and paragraph 0059, step 98 “is next service node local to VEM?”, ‘NO’ branch causes steps 104 and 106 to identify a next service node, ‘YES’ branch causes steps 100-106 to identify the service node that is local to the VEM; Figure 8 and paragraph 0059, packet/frame forwarded to next service node).
Regarding claim 7, Kumar et al. disclose wherein performing the first classification operation comprises comparing the set of attributes of the first data message with a set of match criteria of one or more service chain specifying rules to identify a service-chain rule with a set of match criteria that matches the attribute set; upon identifying a matching service-chain specifying rule, using a service chain identifier specified by the matching rule to identify the first set of services to perform on the first data message (Fig. 8 step 112, lookup flow in appropriate tables and determine service path-identifier and service index, step 110, classify traffic and determine service path – service path-identifier and service index; Claims 1 and 2, classifying the network packet in to a service class, associating the service class with a local identifier, and forwarding the network packet to a path corresponding to the local identifier and to a service node configured to apply a service to the network packet, wherein the service class is a service chain).
Regarding claim 14, Kumar et al. disclose wherein the machines comprise containers (Figures 1-3, 9 and 10, VEMs [virtual Ethernet modules] represent containers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. as applied to claim 7 above, and further in view of Pianigiani et al. (US 9,258,742).
Regarding claim 8, Kumar et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Pianigiani et al.: obtaining the service chain specifying rules from a set of one or more servers along with a definition for the service chains specified by the rules (Pianigiani et al., Column 3 lines 31-40, policy control server generates policy rule that includes a service chain identifier that identifies a service chain that defines services to be applied in a particular order to packet flows associated to the service chain. The policy rule is sent from the control server to a policy enforcement device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar et al. with 
Regarding claim 9, Pianigiani et al. disclose wherein each service chain is defined by reference to a list of services that are to be performed in a particular order (Column 3 lines 31-40, policy control server generates policy rule that includes a service chain identifier that identifies a service chain that defines services to be applied in a particular order to packet flows associated to the service chain. The policy rule is sent from the control server to a policy enforcement device); for each of a plurality of services that are in at least one service list, at least two service machines execute on the host to perform the service (Figures 1A-1B, policy enforcement device has interfaces 27A and 27B to respective service chains, each service chain having a plurality of VAS nodes [service machines] to perform services).
Regarding claim 10, Kumar et al. disclose obtaining a network address of the second host from the server set, in order to use to forward data messages to the second host (Paragraph 0029, IP/MAC address of SN as the next service hop).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. as applied to claim 1 above, and further in view of Bengough et al. (US 2020/0084141).
Regarding claim 11, Kumar et al. disclose the claimed invention above as well as wherein the identifier is a service chain identifier (Kumar et al., Paragraph 0051, each path may indicate a service path identifier that identifies the specific service chain, a location on the service chain, indicated by a service index, and a next node on the service chain), but do not specifically disclose the following limitations found in Bengough et al.: the method further comprises generating a hash value from the service chain identifier (Bengough et al., Paragraphs and associating the generated hash value with an identifier for the second host in a lookup table to determine that the set of service machines on the second host machine has to process the first data message (Bengough et al., Paragraphs 0099, 0100, 0114, 0119, hash maps to service chain index in look-up table, the index identifying an actual service chain that receives and processes a packet. A service chain is known in the art to be a set of service machines that process a packet. Thus, the look-up table mapping a hash to a service chain index, which further maps to a specific service chain, obviously maps the hash to the specific service chain to process the packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar et al. with the teachings of Bengough et al. in order to load balance packet processing among service chains (Bengough et al., Paragraphs 0099, 0100, 0114, 0119).
Regarding claim 12, Bengough et al. disclose wherein generating the hash value comprises generating the hash value further from a source network address of the first data message (Figure 4, step 406 wherein hash value is calculated from source/destination addresses and port numbers of step 410).
Regarding claim 13, Kumar et al. disclose the claimed invention above as well as wherein the identifier is a service path identifier (Kumar et al., Figure 8 and paragraph 0060, step 110 classify traffic and determine service path – service path-identifier and service index, or step 112 lookup flow and determine service path-identifier and service index), but do not specifically disclose the following limitations found in Bengough et al.: the method further comprises generating a hash value from the service path identifier (Bengough et al., Paragraphs 0099, 0100, 0114, 0119, hash value corresponding to service chain) and associating the generated hash value with an identifier for the second host in a lookup table to determine that the set of service machines on the second host machine has to process the first data message (Bengough et al., Paragraphs 0099, 0100, 0114, 0119, hash maps to service chain index in look-up table, the index identifying an actual service chain that receives and processes a packet. A service chain is known in the art to be a set of service machines that process a packet. Thus, the look-up table mapping a hash to a service chain index, which further maps to a specific service chain, obviously maps the hash to the specific service chain to process the packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar et al. with the teachings of Bengough et al. in order to load balance packet processing among service chains (Bengough et al., Paragraphs 0099, 0100, 0114, 0119).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. as applied to claim 1 above, and further in view of Gampel et al. (US 10,623,309).
Regarding claim 15, Kumar et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Gampel et al.: wherein first and second hosts execute a Linux operating system and the classification and forwarding operations are processes defined as hooks in the network interface ports of the Linux operating system (Gampel et al., Column 4 lines 1-12 discuss service chain technology linking service modules; Column 9 lines 25-35 discuss Linux kernel technology that allows hook functions that apply to traffic before traffic enters the kernel network stack and after the traffic received from the network card. The hooks direct traffic to modules).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guichard et al. (US 2015/0026362) disclose distributed virtual switching environment. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

May 3, 2021